PHILLIPS, Judge.
Since the record on appeal does not contain the testimonial evidence adduced at trial in either of the forms authorized by Rule 9(c) of the N.C. Rules of Appellate Procedure, plaintiffs contention that the trial court erred in denying her motion to set aside the verdict as being against the greater weight of the evidence cannot be reviewed. But copies of the transcript pages relating to plaintiffs other assignment of error are appended to the briefs of both parties and we will determine the question that it raises.
By that assignment of error plaintiff contends that the trial court erred to her great prejudice in permitting defense counsel to cross-examine her about an irrelevant matter — the bankruptcy *539of a company of which she was President and co-owner. But the transcript pages involved show that the matter that she was cross-examined about was relevant to two issues in the case and the assignment is therefore overruled. On direct examination plaintiff testified that when she was injured in the accident and prevented from earning her usual income that her company salary was $1,000 a week. The cross-examination that she objects to was about a statement in the bankruptcy application, which she signed as President, that her salary was $500 a week at that time. G.S. 8C-1, Rule 611(b) provides that, “[a] witness may be cross-examined on any matter relevant to any issue in the case, including credibility.” Since plaintiffs testimony on cross-examination tended to contradict her testimony on direct examination, it certainly bore upon her credibility as a witness and defendants had a right to present it. Piper v. Ashburn, 243 N.C. 51, 89 S.E. 2d 762 (1955). It was also relevant to the damages issue, since it tended to show that plaintiff lost less income because of the injury than her earlier testimony indicated.
No error.
Judges Becton and Eagles concur.